Citation Nr: 0926887	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to June 
1952.  He died in February 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated February 24, 
2005, and issued in August 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that RO also issued a February 23, 2005, 
rating decision in August 2005.  Such decision denied the 
appellant's claim for accrued benefits based on the Veteran's 
claim of entitlement to service connection for a head injury 
with seizure activity and an unspecified mental disorder.  
The appellant did not disagree with such decision and, 
therefore, this issue is not properly before the Board.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
February 2004 and lists the immediate cause of death as 
sepsis, due to (or as a consequence of) cerebrovascular 
accident (CVA), due to (or as a consequence of) bilateral 
carotid stenosis, due to (or as a consequence of) 
hypertension.  Seizure disorder was listed as a significant 
condition contributing to the Veteran's death, but not 
resulting in the underlying cause of death.  

2.  At the time of the Veteran's death, service connection 
was in effect for post-operative residuals of tonsillitis, 
evaluated as noncompensably disabling.
3.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected post-operative residuals 
of tonsillitis either caused or contributed substantially or 
materially to cause his death.

4.  A chronic cardiovascular disorder, to include CVA, 
bilateral carotid stenosis, and hypertension, or infection of 
the blood, or a seizure disorder was not demonstrated in 
service or for many years thereafter.  There is no competent 
medical evidence of record demonstrating a relationship 
between the cause of the Veteran's death and his active 
military service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

In the instant case, the appellant was advised by September 
2004, October 2004, and December 2004 letters, sent prior to 
the initial unfavorable decision, of the evidence and 
information necessary to substantiate her claim as well as 
hers and VA's respective responsibilities in obtaining such 
evidence and information.  Specifically, the September 2004 
letter informed her that, to substantiate her claim, that the 
evidence must show that the Veteran died while on active duty 
or he died from a service-connected injury or disease.  
Additionally, such letter advised the appellant that the 
evidence needed to show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  However, as 
the letters did not provide her with a statement of the 
condition for which the Veteran was service-connected at the 
time of his death, namely post-operative residuals of 
tonsillitis, in accordance with Hupp, supra, or inform her of 
the information and evidence necessary to establish an 
effective date if the benefit were granted, the Board finds 
that the VCAA notice in this case is defective.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice was 
presumed prejudicial and must result in reversal unless VA 
showed that the error did not affect the essential fairness 
of the adjudication by demonstrating that the essential 
purpose of the notice was not frustrated.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. 
Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant' s representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand that 
the Veteran was service-connected for post-operative 
residuals of tonsillitis based on the notice that was 
provided to the appellant during the course of her appeal.  
In particular, the September 2006 statement of the case and 
the May 2007 supplemental statement of the case advised her 
that, during his lifetime, the Veteran was service-connected 
for post-operative residuals of tonsillitis, evaluated as 
noncompensably disabling.

The Board also notes that the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date if the benefit were granted.  Despite the 
inadequate notice provided to the appellant on this element, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In this regard, because the 
Board concludes herein that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, any question 
as to the appropriate effective date to be assigned is moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including private medical records and VA 
treatment records; and statements submitted by the Veteran 
and the appellant have been associated with the claims file.  

The appellant did not provide any information to VA 
concerning available relevant treatment records that she 
wanted the RO to obtain for her that have not been requested 
or obtained.  Although the appellant contends that records 
she identified from Northeast Alabama Regional Medical Center 
and Dr. C.K.G. "do not go back enough," review of the 
claims file indicates that the RO did obtain and consider 
treatment records from Northeast Alabama Regional Medical 
Center and Dr. C.K.G. as early as April 1988.  Moreover, 
following receipt of Authorization and Consent to Release 
Information to VA forms from the appellant identifying the 
dates of treatment as 1980 to the date of the Veteran's 
death, the RO requested treatment records beginning 1980, but 
was provided only with records dated as early as April 1988 
from Northeast Alabama Regional Medical Center and Dr. C.K.G.  
Moreover, Northeast Alabama Regional Medical Center indicated 
in January 2007 correspondence that they only held patient 
records for 10 years and, as such, had no records prior to 
1995.  Therefore, as VA has requested the records identified 
by the appellant and made reasonable efforts to obtain all 
such records, the Board finds that VA has satisfied its duty 
to assist in this regard.

The Board notes that VA has not obtained a VA medical opinion 
in order to determine whether the Veteran's cause of death is 
related to his military service.  In this regard, in DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit held that 38 U.S.C.A. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it 
requires VA to assist a claimant in obtaining such an 
examination or opinion whenever it is necessary to 
substantiate the DIC claim.  In the instant case, the Board 
finds that an opinion is not necessary.  Specifically, as 
will be discussed below, the Veteran's service treatment 
records are negative for complaints, treatment, or diagnoses 
of a chronic cardiovascular disorder, to include CVA, 
bilateral carotid stenosis, and hypertension, or infection of 
the blood, and/or a seizure disorder and there is no 
indication that such may be associated with the Veteran's 
military service.  Thus, a remand for an opinion is not 
necessary to decide the claim.  See Id.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her 
claim.

Merits of the Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.312(a).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  Id.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
38 C.F.R. § 3.312(c)(1).  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Id.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  In the same category, there would be included 
service-connected diseases or injuries of any evaluation 
(even 100 percent evaluations) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in February 2004 at the age of 79 and lists the 
immediate cause of death as sepsis, due to (or as a 
consequence of) CVA, due to (or as a consequence of) 
bilateral carotid stenosis, due to (or as a consequence of) 
hypertension.  Seizure disorder was listed as a significant 
condition contributing to the Veteran's death, but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.

The appellant contends that the Veteran sustained a head 
injury during his active duty service that caused the 
problems, specifically a seizure disorder, leading to his 
death.  See October 2006 VA Form 9.  Upon review of the 
evidence of record, the Board finds that the appellant's 
contention is without merit.     

In this regard, the Veteran's claims file contains no 
evidence that he was service-connected for any disability of 
the head or any seizure disorder.  In fact, the Veteran was 
only service-connected for post-operative residuals of 
tonsillitis.  See April 1956 Rating Decision.  In various 
claims for compensation, the Veteran listed "nerves" and a 
"head injury" or "blow to the head causing seizures," as 
claimed sickness, disease, or injuries.  See July 1986, 
January 1992, and June 2002 "Veteran's Claim for 
Compensation and/or Pension," VA Form 21-526.  The Veteran 
was denied service connection for such claimed disabilities.  
See April 1956 Rating Decision; February 1992 Rating 
Decision; August 2002 Rating Decision.  As such, his only 
service-connected disability was post-operative residuals of 
tonsillitis and there is no evidence that such either caused 
or contributed substantially or materially to cause his 
death.  In this regard, the Board notes that such is a minor 
service-connected disability, of a static nature, and not 
materially affecting a vital organ.  Additionally, the 
evidence shows that the Veteran died primarily due to 
unrelated disabilities involving cardiovascular and seizure 
disorders.  Therefore, the Board finds that the Veteran's 
post-operative residuals of tonsillitis did not cause or 
contribute substantially or materially to cause his death.  
See 38 C.F.R. § 3.312(c)(2).

Furthermore, the evidence of record does not reflect that the 
disabilities which caused the Veteran's death were incurred 
in or aggravated by his active military service.  The 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of a chronic cardiovascular disorder, to include 
CVA, bilateral carotid stenosis, and hypertension, or 
infection of the blood, and/or a seizure disorder.  There is 
also no indication of a head injury.  The Board acknowledges 
that, in the June 1952 separation examination report, the 
examiner noted that the Veteran had numerous psychosomatic 
complaints, including frequent trouble sleeping, depression 
or excessive worry, and loss of memory or amnesia.  See also 
June 1952 NP Clinic Consultation Report.  However, as noted, 
review of the Veteran's STRs reveal no injury to the head or 
a seizure disorder.  Furthermore, upon separation, 
examination of the Veteran's head was noted as normal.  
Additionally, psychological and neurological examinations 
were normal.  See June 1952 Separation Examination Report.  

Post-service, the first indication of a head injury is noted 
in VA treatment records dated June 1967 to August 1967 from 
the Tuskegee VA Medical Center.  Specifically, such 
demonstrate that the Veteran was noted as having a car 
accident and brain concussion in 1961, approximately 9 years 
post-service.  The treating physician diagnosed the Veteran 
with passive aggressive personality, depressive type with 
features of sexual deviation; however, physical and 
neurological examinations were within normal limits.  
Significantly, no complaints, treatment, or diagnoses of a 
seizure disorder were noted.  

Additionally, the first indication of any cardiovascular or 
seizure disorder was not shown until a September 1988 private 
treatment report from Dr. C.K.G. (revealing a diagnosis of 
hypertension) and an August 1991 private treatment report 
from Dr. C.K.G. (revealing complaints of a seizure disorder 
and mental confusion), dated approximately 36 and 39 years 
post-service, respectively.  In this regard, the Board finds 
that, as the record fails to show that the Veteran manifested 
cardiovascular-renal disease, to include hypertension, to a 
degree of 10 percent within the one year following his 
service discharge in June 1952, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence demonstrating a 
relationship between the disabilities causing the Veteran's 
death, or any head injury or seizure disorder, and his 
service.  

In this regard, the Board has considered a March 1999 private 
treatment report from Dr. C.K.G., in which the Veteran 
reported a history of head injury while he was in-service and 
complaints of seizures.  The physician noted that the Veteran 
"has very poor compliance with medication and therefore has 
recurrent episodes of uncontrolled seizures."  The physician 
did not provide an opinion as to whether the Veteran's 
seizure disorder was related to an in-service head injury.  
Furthermore, the physician implies a relationship between the 
Veteran's poor compliance in taking medication and his 
seizures.  

The Board has also considered a December 2002 private 
treatment report from Dr. C.K.G., in which the appellant 
reported that she believed the Veteran had a "mental 
problem," including paranoia and schizophrenia, since his 
treatment at the Tuskegee VAMC.  However, such evidence fails 
to reveal a relationship between the Veteran's cause of death 
and his service.   

As such, the evidence of a nexus or link between the 
Veteran's cause of death and his military service is limited 
to the appellant's own statements.  While the appellant is 
competent to testify as to observable symptomatology of an 
injury or illness, she is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
cause of death and his military service, the appellant is not 
entitled to service connection for the cause of his death.  

Therefore, the Board finds that a chronic cardiovascular 
disorder, to include CVA, bilateral carotid stenosis, and 
hypertension, or infection of the blood, and/or a seizure 
disorder were not present in service or for many years 
thereafter, and there is no competent evidence relating such 
disabilities to service.  In addition, the preponderance of 
the evidence is against a finding that the Veteran's 
disabilities were incurred in or aggravated by service, had 
any significant adverse effect on the events leading to the 
Veteran's death, or otherwise contributed substantially or 
materially to his demise. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and, 
as such, that doctrine is not applicable in the instant 
appeal and her claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


